Case 2:20-cv-02718-MSN-cgc Document 8 Filed 03/04/21 Page 1 of 1                   PageID 24




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


CARLOS A. BROWN,

       Plaintiff,

v.                                                                No. 2:20-cv-2718-MSN-cgc

STATE OF TENNESSEE,

       Defendant.


                    ORDER ADOPTING REPORT AND RECOMMENDATION


       Before the Court is Defendant Carlos A. Brown’s Motion for Leave to Proceed in forma

pauperis, (ECF No. 2), filed on September 21, 2020. This Court referred the Motion to the

Magistrate Judge on September 25, 2020. (ECF No. 6.) On January 26, 2021, the Magistrate

Judge issued her Report and Recommendations and recommended that Defendant’s Motion be

granted. (ECF No. 7.) No objections to the Report have been filed and the time to do so has

elapsed. The Court has reviewed the entire record in this case and the Magistrate Judge’s Report

is ADOPTED, and Defendant’s Motion to for Leave to Proceed in forma pauperis is GRANTED.

       IT IS SO ORDERED this 4th day of March 2021.



                                                   s/ Mark S. Norris
                                                   MARK S. NORRIS
                                                   UNITED STATES DISTRICT JUDGE
